IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        December 23, 2008

                                     No. 08-60259                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


CHARLES LAVEL STRINGER

                                                  Plaintiff-Appellant
v.

WILLIAM BARNETT, BARBARA DUNN, JOHN WAITS, VICTORIA L.
RUDLETT, DANIEL COKER HORTON & BELL, P.A., ET AL.

                                                  Defendants-Appellees



                   Appeal from the United States District Court
                         Southern District of Mississippi
                             USDC No. 3:06-CV-663


Before JONES, Chief Judge, and DENNIS and HAYNES, Circuit Judges.
PER CURIAM:*
       Charles Stringer, proceeding pro se and in forma pauperis, appeals the
dismissal of various claims, including conspiracy, denial of access to the courts,
violation of the Americans with Disabilities Act, and fraud. These claims arose
out of a trial where he was found liable for a motor vehicle accident. He has




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 08-60259
sued the current defendants—the presiding judge, jurors, witnesses, lawyers,
etc.—alleging that they were part of a “mock trial.”
      This appeal is without arguable merit and thus frivolous. See Howard v.
King, 707 F.2d 215, 219-20 (5th Cir. 1983). Therefore, it is dismissed as frivolous.
See 5TH CIR. R. 42.2. Given the Appellant’s extensive and unsuccessful
litigation record, Appellant is warned that future filings of repetitious or
frivolous appeals may result in the imposition of sanctions. These sanctions may
include dismissal, monetary sanctions, and restrictions on his ability to file
papers in this court and any court subject to this court's jurisdiction.
                                                                    DISMISSED.




                                         2